Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 4, 9, and 10, “the signal input to the sigmoid function” lacks antecedent basis. It’s unclear whether this signal is the same as the “input signal” input into the arithmetic operation circuit, or if it’s the “selection signal” or its own signal.  “a signal input to the sigmoid function” is recommended. 

The remaining claims have been rejected with respect to their dependence on the rejected claims. 

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

Regarding Claim 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 1 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mental processes and mathematical calculations.  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: 
an arithmetic operation circuit that performs an arithmetic operation of a sigmoid function (mathematical calculation),
to perform an exponent arithmetic operation using a Napier's constant e as a base (mathematical calculations)
to subtract the first calculation result obtained by the first circuit from 1 (mathematical calculation)
Therefore, claim 1 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 1 recites additional elements “An artificial intelligence system”, “a first circuit”, “a second circuit”, and “a neural network layer”. However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Claim 1 also recites additional elements “output a first calculation result” and “output the subtracted value” which amounts to gathering and outputting data which is insignificant extra-solution activity (MPEP 2106.05(g): See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)).  Therefore, claim 1 is directed to a judicial exception.
Step 2B Analysis:  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 1 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to dependent claims 2-6. The additional limitations of the dependent claims are addressed briefly below:
Dependent claim 2 recites additional insignificant extra-solution activity of gathering and outputting data “wherein the first circuit outputs a second calculation result when the exponent is a positive number“ and “the third circuit receives the subtracted value from the second circuit and the second calculation result and outputs either the subtracted value or the second calculation result on the basis of a selection signal” as well as additional generic computer components “a third circuit.”
Dependent claim 3 recites additional insignificant extra-solution activity of outputting data “the third circuit outputs the subtracted value when the selection signal indicates that the exponent is a negative number” as well as “the third circuit outputs the second calculation result when the selection signal indicates that the exponent is a positive number.”
Dependent claim 4 recites additional insignificant extra-solution activity “a fourth circuit that outputs 1 as an output result of the sigmoid function when the signal input to the sigmoid function is equal to or greater than a first value” which amounts to outputting data, as well as additional generic computer components “a fourth circuit”.
Dependent claim 5 recites additional insignificant extra-solution activity “a fifth circuit that outputs 0 as an output result of the sigmoid function when the signal input to the sigmoid function is equal to or less than a second value.” which amounts to outputting data, as well as additional generic computer components “a fifth circuit”.
Dependent claim 6 recites additional mathematical calculations “calculates a part of the power arithmetic operation through multiplication of a first numerical sequence and a lower bit of the mantissa of the input signal, in calculating a decimal part of the power arithmetic operation” and “wherein a result of a square root extraction arithmetic operation performed on the lower bit of the mantissa is the first numerical sequence” as well as additional generic computer components “power arithmetic operator” and “a sixth circuit”

Regarding Claim 7:  Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 7 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mental processes and mathematical calculations.  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: 
an arithmetic operation circuit that performs an arithmetic operation of a sigmoid function, the sigmoid function including a power-of-two arithmetic operation (mathematical calculation),
a first circuit configured to shift a numerical sequence of an integer part of the power-of-two arithmetic operation by one on the basis of an input signal (mathematical calculations)
a second circuit configured to calculate a numerical sequence of a decimal part of the power-of-two arithmetic operation (mathematical calculation)
Therefore, claim 7 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 7 recites additional elements “An artificial intelligence system”, “a first circuit”, “a second circuit”, and “a neural network layer”. However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Therefore, claim 7 is directed to a judicial exception.
Step 2B Analysis:  Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 7 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
For the reasons above, claim 7 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to dependent claims 8-12. The additional limitations of the dependent claims are addressed briefly below:
Dependent claim 8 recites additional mathematical calculations “second circuit includes an arithmetic operator that performs square root extraction and a multiplier that multiplies an output from the arithmetic operator” as well as additional generic computer components “shifter”, “input terminal”, and additional insignificant extra-solution activity of gathering data “a first input terminal to which one is input and a second input terminal to which the input signal is input”
Dependent claim 9 recites additional insignificant extra-solution activity of outputting data “third circuit that outputs 1 as an output result of the sigmoid function when the signal input to the sigmoid function is equal to or greater than a first value” as well as additional generic computer components “a third circuit”
Dependent claim 10 recites additional insignificant extra-solution activity of outputting data “a fourth circuit that outputs 0 as an output result of the sigmoid function when the signal input to the sigmoid function is equal to or less than a second value.” as well as additional generic computer components “a fourth circuit”
Dependent claim 11 recites additional mathematical calculations “a fifth circuit that calculates a part of the power arithmetic operation through multiplication of a first numerical sequence and a lower bit of the mantissa of the input signal, in calculating a decimal part of the power arithmetic operation, wherein a result of a square root extraction arithmetic operation performed on the lower bit of the mantissa is the first numerical sequence.” as well as additional generic computer components “power arithmetic operator”
Dependent claim 12 recites additional mathematical calculations “a seventh circuit that inverts a bit of a mantissa and calculates a part of the power arithmetic operation, in calculation of a decimal part of the power arithmetic operation.” as well as additional generic computer components  “a seventh circuit”

Therefore, when considering the elements separately and in combination, they do not do not add significantly more to the inventive concept. Accordingly, claims 1-12 are rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-12 are rejected under 35 U.S.C. 102 as being anticipated by Pasca (US20190042924A1).

	Regarding claim 7, Pasca teaches An artificial intelligence system comprising: a neural network layer including an arithmetic operation circuit that performs an arithmetic operation of a sigmoid function, the sigmoid function including a power-of-two arithmetic operation, the arithmetic operation circuit comprising: ([¶0045] " As such, the mux 216 may receive a select signal to select an approximation of an output of the sigmoid function for that value of x...the select signal may include a value indicating whether expX is greater than or equal to 4 (e.g., expX>=4), which may indicate whether the value of x is greater than or equal to 16 (e.g., 2^4=16)" Pasca explicitly teaches the exponent as being a power-of-two operation.)
	a first circuit configured to shift a numerical sequence of an integer part of the power-of-two arithmetic operation by one on the basis of an input signal; and ([¶0040] "the barrel shifter 204 may receive the most significant eight bits of the mantissa of x (e.g., fracX(22:15)) concatenated to the left with an implicit bit (1) (e.g., 1& fracX(22:15)) as a first input 206 and may receive a shift value as a second input 208. A subtractor 210 may output the shift value as a result of the operation 130−expX, or the exponent of x (expX) subtracted from 130...In some embodiments, the 9-bit fixed point input may contain four integer bits and five fraction bits." mantissa interpreted as integer portion of floating point representation.  Floating point math interpreted as synonymous with power-of-two arithmetic operation.)
	a second circuit configured to calculate a numerical sequence of a decimal part of the power-of-two arithmetic operation. ([¶0040] "Accordingly, shifting the first input 206 according to 130−expX may align the first input 206 to the correct decimal position in the 9-bit fixed-point format. That is, the value 127 may account for the bias inherently built into the exponent of x and the value of 3 may account for the decimal position of the 9-bit fixed-point so that an exponent value of 130, for example, may not result in any shifting of the first input 206, as the first input is already aligned with the 9-bit fixed-point format."). 

	Regarding claim 8, Pasca teaches The arithmetic operation circuit according to claim 7, wherein the first circuit includes a shifter with a first input terminal to which one is input and a second input terminal to which the input signal is input, and ([¶0040] "the barrel shifter 204 may receive the most significant eight bits of the mantissa of x (e.g., fracX(22:15)) concatenated to the left with an implicit bit (1) (e.g., 1& fracX(22:15)) as a first input 206 and may receive a shift value as a second input 208" See also FIG. 5 208 and 206.)
	the second circuit includes an arithmetic operator that performs square root extraction ([¶0048] "to convert the input x to a suitable fixed-point value, the barrel shifter 204 may receive the top five bits in from the mantissa (e.g., fraction) of x (fracX(9:5)) concatenated with an implicit bit (1) (e.g., 1 & fracX(9:5)) and may receive a shift value, which may be obtained according to the value of the exponent of x (expX) subtracted from two (e.g., 2-expX) and may be used to right-shift the 1&fracX to the correct decimal alignment in the 6-bit fixed-point format." Pasca teaches performing the bit shift (multiplication/division) as a function of the exponent (power).   Performing power operation on a negative exponent interpreted as synonymous with a square root extraction arithmetic operation.)
	and a multiplier that multiplies an output from the arithmetic operator. ([¶0045] "The sigmoid approximation circuit 200 may further include a multiplexer (mux) 216 configured to receive the values of P, 1−P, 1, and 0 (e.g., approximations of the sigmoid function in the negative interval 114, the positive interval 116, the positive saturation interval 107, and the negative saturation interval 109, respectively)"). 

	Regarding claim 9, Pasca teaches The arithmetic operation circuit according to claim 8, further comprising: a third circuit that outputs 1 as an output result of the sigmoid function when the signal input to the sigmoid function is equal to or greater than a first value. ([¶0045] "The sigmoid approximation circuit 200 may further include a multiplexer (mux) 216 configured to receive the values of P, 1−P, 1, and 0 (e.g., approximations of the sigmoid function in the negative interval 114, the positive interval 116, the positive saturation interval 107, and the negative saturation interval 109, respectively)... the select signal may indicate whether the input x is positive or negative and whether the input x is in the positive saturation interval 107 or the negative saturation interval 109. For example, in embodiments with a positive input cut-off 106 of 16 and a negative input cut-off 110 value of −16, the select signal may include a value indicating whether expX is greater than or equal to 4 (e.g., expX>=4), which may indicate whether the value of x is greater than or equal to 16 (e.g., 24=16)" Pasca explicitly teaches when x is greater than or equal to 4 and positive that 1 is output. See also FIG. 5.). 

	Regarding claim 10, Pasca teaches The arithmetic operation circuit according to claim 9, further comprising: a fourth circuit that outputs 0 as an output result of the sigmoid function when the signal input to the sigmoid function is equal to or less than a second value. ([¶0045] "a select signal value of 11 may represent a negative value of x that has an exponent greater than or equal to 4 (e.g., a value of x in the negative saturation region)." See also FIG. 5. Pasca explicitly teaches outputting a zero when the exponent is less than -4.). 

	Regarding claim 11, Pasca teaches The arithmetic operation circuit according to claim 10, wherein the first circuit includes a power arithmetic operator that executes a power arithmetic operation, and ([¶0048] "to convert the input x to a suitable fixed-point value, the barrel shifter 204 may receive the top five bits in from the mantissa (e.g., fraction) of x (fracX(9:5)) concatenated with an implicit bit (1) (e.g., 1 & fracX(9:5)) and may receive a shift value, which may be obtained according to the value of the exponent of x (expX) subtracted from two (e.g., 2-expX) and may be used to right-shift the 1&fracX to the correct decimal alignment in the 6-bit fixed-point format." Pasca teaches performing the bit shift (multiplication/division) as a function of the exponent (power).)
	the arithmetic operation circuit further comprises a fifth circuit that calculates a part of the power arithmetic operation through multiplication of a first numerical sequence and a lower bit of the mantissa of the input signal, in calculating a decimal part of the power arithmetic operation, ([¶0040] "Accordingly, shifting the first input 206 according to 130−expX may align the first input 206 to the correct decimal position in the 9-bit fixed-point format. That is, the value 127 may account for the bias inherently built into the exponent of x and the value of 3 may account for the decimal position of the 9-bit fixed-point so that an exponent value of 130, for example, may not result in any shifting of the first input 206, as the first input is already aligned with the 9-bit fixed-point format." IEEE floating point multiplies exponent by integer to give decimal result as is described in Pasca.)
	wherein a result of a square root extraction arithmetic operation performed on the lower bit of the mantissa is the first numerical sequence. ([¶0048] "to convert the input x to a suitable fixed-point value, the barrel shifter 204 may receive the top five bits in from the mantissa (e.g., fraction) of x (fracX(9:5)) concatenated with an implicit bit (1) (e.g., 1 & fracX(9:5)) and may receive a shift value, which may be obtained according to the value of the exponent of x (expX) subtracted from two (e.g., 2-expX) and may be used to right-shift the 1&fracX to the correct decimal alignment in the 6-bit fixed-point format." Pasca teaches performing the bit shift (multiplication/division) as a function of the exponent (power).   Performing power operation on a negative exponent interpreted as synonymous with a square root extraction arithmetic operation.). 

	Regarding claim 12, Pasca teaches The arithmetic operation circuit according to claim 11, wherein the arithmetic operation circuit further comprises a seventh circuit that inverts a bit of a mantissa and calculates a part of the power arithmetic operation, in calculation of a decimal part of the power arithmetic operation. ([¶0049] "the first half-precision sigmoid approximation circuit 300 may include a half-precision conversion block 302, which may include circuitry and/or soft logic to cast the input x from a half-precision floating point number to a single precision floating point number. To do so, the half-precision conversion block 302 may update the exponent of x (expX) according to a new bias value (e.g., 127−15) and may right pad the mantissa of x with thirteen zeros" left shifting interpreted as synonymous with inverting a bit of a mantissa.  Pasca explicitly teaches that the left shift may pad the mantissa with zeros, effectively inverting the non-zero bits as is well known in the art.). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pasca (US20190042924A1) and in view of Pechanek (US5613044A).

	Regarding claim 1, Pasca teaches An artificial intelligence system comprising: a neural network layer including an arithmetic operation circuit that performs an arithmetic operation of a sigmoid function, the arithmetic operation circuit comprising: ([Abstract] "The present disclosure relates generally to techniques for enhancing recurrent neural networks (RNNs) implemented on an integrated circuit. In particular, approximations of activation functions used in an RNN, such as sigmoid and hyperbolic tangent")
	a first circuit configured to perform an exponent arithmetic operation ([¶0045] "The sigmoid approximation circuit 200 may further include a multiplexer").
	wherein an absolute value of the exponent is used in the exponent arithmetic operation ([¶0045] "the select signal may indicate whether the input x is positive or negative and whether the input x is in the positive saturation interval 107 or the negative saturation interval 109. For example, in embodiments with a positive input cut-off 106 of 16 and a negative input cut-off 110 value of −16, the select signal may include a value indicating whether expX is greater than or equal to 4 (e.g., expX>=4), which may indicate whether the value of x is greater than or equal to 16 (e.g., 24=16), as the absolute value of the mantissa of x is greater than or equal to 1 and less than 2.")
	a second circuit configured to subtract the first calculation result obtained by the first circuit from 1 and output the subtracted value. ([¶0040] " A subtractor 210 may output the shift value as a result of the operation 130−expX, or the exponent of x (expX) subtracted from 130 (e.g., a bias value (127)+3)" Subtractor interpreted as second circuit.).
	While it is well known in the art that the formula for a sigmoid function is 1/(1+e^-x) where e is Napiers constant, Pasca does not explicitly teach a first circuit configured to perform an exponent arithmetic operation using a Napier's constant e as a base and output a first calculation result when an exponent in the exponent arithmetic operation is a negative number,  

Pechanek, in the same field of endeavor, teaches a first circuit configured to perform an exponent arithmetic operation using a Napier's constant e as a base and output a first calculation result when an exponent in the exponent arithmetic operation is a negative number, ([Col. 6 l. 6-20] See Eqn. 2. "The neuron activation function F(z) is set equal to a sigmoid function whose form, for example, is: Where: e=Natural Log (2.71828. . .)" Exponent in the denominator is negative. 2.71828 is Napiers constant a.k.a. Eulers number.). 

	Pasca and Pechanek are both directed towards hardware for processing neural network calculations, including specifically sigmoid activation functions.  Therefore, Pasca and Pechanek are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Pasca with the teachings of Pechanek by using the sigmoid activation function of Pechanek in the system described in Pasca.  While it would be obvious to one of ordinary skill in the art that a sigmoid function uses Eulers number/Napiers constant as a base in the denominator, this is reinforced by Pechanek along with the negative exponent.       

	Regarding claim 2, the combination of Pasca, and Pechanek teaches The arithmetic operation circuit according to claim 1, wherein the first circuit outputs a second calculation result when the exponent is a positive number, (Pasca [¶0042] "In some embodiments, regardless of a sign of the input x, the first multiply-add block 212A may receive the exponent of x, the mantissa of x, and a negative sign as an input (e.g., 1&expX&fracX). That is, the first multiply-add block 212A may receive −x (e.g., negX), as the piecewise polynomial functions may be used to compute the value of the sigmoid function in the negative interval 114" Pasca explicitly teaches that both a positive and negative exponent are anticipated.)
	the arithmetic operation circuit further comprises a third circuit, and the third circuit receives the subtracted value from the second circuit and the second calculation result and outputs either the subtracted value or the second calculation result on the basis of a selection signal. (Pasca [¶0045] "The sigmoid approximation circuit 200 may further include a multiplexer (mux) 216 configured to receive the values of P, 1−P, 1, and 0 (e.g., approximations of the sigmoid function in the negative interval 114, the positive interval 116, the positive saturation interval 107, and the negative saturation interval 109, respectively)... based on the sign of the input x and the exponent of x, the sigmoid approximation circuit 200 may output, via the mux 216, a suitable approximation of the sigmoid function for the input x." multiplexer interpreted as synonymous with third circuit.  See also FIG. 5 subtractor 214outputs to mux 216  which also receives second calculation result and outputs a result on the basis of a selection signal.). 

	Regarding claim 3, the combination of Pasca, and Pechanek teaches The arithmetic operation circuit according to claim 2, wherein the third circuit outputs the subtracted value when the selection signal indicates that the exponent is a negative number, and (Pasca [¶0042] " regardless of a sign of the input x, the first multiply-add block 212A may receive the exponent of x, the mantissa of x, and a negative sign as an input (e.g., 1&expX&fracX). That is, the first multiply-add block 212A may receive −x (e.g., negX), as the piecewise polynomial functions may be used to compute the value of the sigmoid function in the negative interval 114" [¶0045] " The sigmoid approximation circuit 200 may further include a multiplexer (mux) 216 configured to receive the values of P, 1−P, 1, and 0 (e.g., approximations of the sigmoid function in the negative interval 114, the positive interval 116, the positive saturation interval 107, and the negative saturation interval 109, respectively)...As such, a select signal value 10 may represent a value of x that is negative and has an exponent less than 4 (e.g., a value of x in the negative interval 114)")
	the third circuit outputs the second calculation result when the selection signal indicates that the exponent is a positive number. (Pasca [¶0045] " a select signal value 00 may represent a value of x that is positive and has an exponent less than 4 (e.g., a value of x in the positive interval 116)"). 

	Regarding claim 4, the combination of Pasca, and Pechanek teaches The arithmetic operation circuit according to claim 3, further comprising: a fourth circuit that outputs 1 as an output result of the sigmoid function when the signal input to the sigmoid function is equal to or greater than a first value (Pasca [¶0045] "The sigmoid approximation circuit 200 may further include a multiplexer (mux) 216 configured to receive the values of P, 1−P, 1, and 0 (e.g., approximations of the sigmoid function in the negative interval 114, the positive interval 116, the positive saturation interval 107, and the negative saturation interval 109, respectively)... the select signal may indicate whether the input x is positive or negative and whether the input x is in the positive saturation interval 107 or the negative saturation interval 109. For example, in embodiments with a positive input cut-off 106 of 16 and a negative input cut-off 110 value of −16, the select signal may include a value indicating whether expX is greater than or equal to 4 (e.g., expX>=4), which may indicate whether the value of x is greater than or equal to 16 (e.g., 24=16)" Pasca explicitly teaches when x is greater than or equal to 4 and positive that 1 is output. See also FIG. 5.). 

	Regarding claim 5, the combination of Pasca, and Pechanek teaches The arithmetic operation circuit according to claim 4, further comprising: a fifth circuit that outputs 0 as an output result of the sigmoid function when the signal input to the sigmoid function is equal to or less than a second value. (Pasca [¶0048] "the approximations discussed above may be implemented according to a first half-precision sigmoid approximation circuit 300...the first half-precision sigmoid approximation circuit 300 may include a mux 216 configured to receive the approximation of the sigmoid function in the second positive interval 254 (e.g., 1−(C1*x+C0)), the approximation of the sigmoid function in the second negative interval 256 (e.g., C1*x+C0), the approximation of the sigmoid function in the second positive saturation interval 252 (e.g., 1), and the approximation of the sigmoid function in the second negative saturation interval 258 (e.g., 0)" See also FIG. 7.  Half-precision sigmoid approximation circuit mux interpreted as synonymous with fifth circuit.). 

	Regarding claim 6, the combination of Pasca, and Pechanek teaches The arithmetic operation circuit according to claim 5, wherein the first circuit includes a power arithmetic operator that executes a power arithmetic operation, and (Pasca [¶0048] "to convert the input x to a suitable fixed-point value, the barrel shifter 204 may receive the top five bits in from the mantissa (e.g., fraction) of x (fracX(9:5)) concatenated with an implicit bit (1) (e.g., 1 & fracX(9:5)) and may receive a shift value, which may be obtained according to the value of the exponent of x (expX) subtracted from two (e.g., 2-expX) and may be used to right-shift the 1&fracX to the correct decimal alignment in the 6-bit fixed-point format." shifting according to the exponent (power) interpreted as synonymous with a power arithmetic operation.)
	the arithmetic operation circuit further comprises a sixth circuit that calculates a part of the power arithmetic operation through multiplication of a first numerical sequence and a lower bit of the mantissa of the input signal, in calculating a decimal part of the power arithmetic operation, (Pasca [¶0040] "Accordingly, shifting the first input 206 according to 130−expX may align the first input 206 to the correct decimal position in the 9-bit fixed-point format. That is, the value 127 may account for the bias inherently built into the exponent of x and the value of 3 may account for the decimal position of the 9-bit fixed-point so that an exponent value of 130, for example, may not result in any shifting of the first input 206, as the first input is already aligned with the 9-bit fixed-point format." IEEE floating point multiplies exponent by integer to give decimal result as is described in Pasca.)
	wherein a result of a square root extraction arithmetic operation performed on the lower bit of the mantissa is the first numerical sequence. (Pasca [¶0048] "to convert the input x to a suitable fixed-point value, the barrel shifter 204 may receive the top five bits in from the mantissa (e.g., fraction) of x (fracX(9:5)) concatenated with an implicit bit (1) (e.g., 1 & fracX(9:5)) and may receive a shift value, which may be obtained according to the value of the exponent of x (expX) subtracted from two (e.g., 2-expX) and may be used to right-shift the 1&fracX to the correct decimal alignment in the 6-bit fixed-point format." Pasca teaches performing the bit shifting (multiplication/division) the lower bit of the mantissa as a function of the exponent (power).   Performing power operation on a negative exponent interpreted as synonymous with a square root extraction arithmetic operation.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126